                               Case 3:18-cv-02209-JSC Document 62 Filed 08/13/19 Page 1 of 4



                   1     Richard M. Jacobson, Esq. – SBN 114520
                         Joseph T. Urbanic, Esq. – SBN 302094
                   2     JACOBSON MARKHAM, L.L.P.
                         8950 Cal Center Drive, Suite 210
                   3     Sacramento, CA 95826
                         Tel: 916.854.5969
                   4     Fax: 916.854.5965

                   5     Attorneys for Defendant
                         HAYWARD UNIFIED SCHOOL DISTRICT
                   6

                   7

                   8                                   UNITED STATES DISTRICT COURT
                   9                                  NORTHERN DISTRICT OF CALIFORNIA
                 10                                         SAN FRANCISCO DIVISION
                 11

                 12       CHARLES ROBERTS,                                )      No. 3:18-cv-02209-JSC
                                                                          )
                 13                      Plaintiff,                       )      STIPULATION TO EXTEND
                                                                          )      DEADLINE FOR PRE-TRIAL
                 14              vs.
                                                                          )      CONFERENCE FILINGS; AND
                 15       HAYWARD UNIFIED SCHOOL                          )
                          DISTRICT,                                       )      [PROPOSED] ORDER
                 16                                                       )      _____________________________________
                                      Defendant.                          )
                 17                                                       /
                          ____________________________________
                 18
                 19             Plaintiff CHARLES ROBERTS (“Plaintiff”) and Defendant HAYWARD UNIFIED

                 20      SCHOOL DISTRICT (“HUSD”) by their respective undersigned counsel respectfully jointly

                 21      stipulate and hereby request that the current deadline set forth in the Pretrial Order of July 12, 2018

                 22      (Doc. 5), for filing of documents and submission of exhibits seven days prior to the August 22,

                 23      2019, Pretrial Conference be extended to Monday, August 19, 2019, for good cause, to allow both

                 24      parties to prepare the documents to be filed.

                 25                                       MEMORANDUM IN SUPPORT

                 26             I. PROCEDURAL HISTORY

                 27             Since the Pretrial Order was issued, the parties have completed discovery and begun trial

                 28      preparation, including the meet and confer process. The parties have agreed to an extension of the
   Jacobson Markham
Sacramento, California                                                     -1-

                         STIPULATION TO EXTEND DEADLINE FOR PRE-TRIAL CONFERENCE FILINGS; AND [PROPOSED] ORDER
                               Case 3:18-cv-02209-JSC Document 62 Filed 08/13/19 Page 2 of 4



                   1     pretrial conference deadline to August 19, 2019, and submit this joint stipulation requesting the

                   2     Court to approve the extension.

                   3            II. LEGAL STANDARD
                   4            Pursuant to Fed. R. Civ. P. 16(b)(4), a schedule may be modified for good cause and with

                   5     the judge’s consent. The primary measure of Rule 16’s ‘good cause’ standard is the moving party’s

                   6     diligence in attempting to meet the pretrial order’s requirements. Johnson v. Mammoth Recreations,

                   7     Inc., 975 F.2d 604, 609 (9th Cir. Sep. 14, 1992).

                   8            III. ARGUMENT
                   9            Good cause exists to extend the deadline for Pretrial Conference submissions two court days

                 10      from August 15, 2019 to August 19, 2019.

                 11             Plaintiff’s counsel has been on vacation. Defendant’s counsel commenced trial in Fresno

                 12      County Superior Court on August 6, 2019, and the trial is taking longer than anticipated.

                 13             The requested extension of the Pretrial Conference related deadline will not affect any of the

                 14      other dates set in the case, including the trial date (9/3/2019). This is the parties’ first request for an

                 15      extension of time of the deadline for submission of Pretrial Conference submittals.

                 16             The parties, therefore, stipulate and request the Court to extend the deadline for Pretrial

                 17      Conference submissions to August 19, 2019.

                 18             SO STIPULATED.
                 19      Dated: August 13, 2019                         LAW OFFICE OF RICHARD M. ROGERS

                 20

                 21                                                      /s/ Richard M. Rogers
                                                                        RICHARD M. ROGERS, ESQ.
                 22
                                                                        Attorneys for Plaintiff
                 23                                                     CHARLES ROBERTS

                 24      Dated: August 13, 2019                         JACOBSON MARKHAM, L.L.P.

                 25

                 26                                                      /s/ Joseph T. Urbanic
                                                                        JOSEPH T. URBANIC, ESQ.
                 27
                                                                        Attorneys for Defendant
                 28                                                     HAYWARD UNIFIED SCHOOL DISTRICT
   Jacobson Markham
Sacramento, California                                                       -2-

                         STIPULATION TO EXTEND DEADLINE FOR PRE-TRIAL CONFERENCE FILINGS; AND [PROPOSED] ORDER
                              Case 3:18-cv-02209-JSC Document 62 Filed 08/13/19 Page 3 of 4



                   1                                         [PROPOSED] ORDER
                   2            The court, having considered the Parties’ stipulation to extend the deadline for Pretrial

                   3     Conference submissions to noon on August 19, 2019, and good cause appearing,
                   4            PURSUANT TO STIPULATION, IT IS SO ORDERED.
                   5
                                  August 14, 2019
                         Dated: ____________________               ______________________________
                   6
                                                                   The Honorable Jacqueline Scott Corley
                   7

                   8

                   9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18
                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26
                 27

                 28
   Jacobson Markham
Sacramento, California                                                 -3-

                         STIPULATION TO EXTEND DEADLINE FOR PRE-TRIAL CONFERENCE FILINGS; AND [PROPOSED] ORDER
                                   Case 3:18-cv-02209-JSC Document 62 Filed 08/13/19 Page 4 of 4



                   1                                     CERTIFICATE OF SERVICE
                   2     I, Sandra Gagnon, certify and declare as follows:

                   3            I am over the age of 18 and not a party to the within action. My business address is 8950

                   4     Cal Center Drive, Suite 210, Sacramento, California 95826-3228.

                   5            I hereby certify that on August 13, 2019, I electronically filed the foregoing
                   6     STIPULATION TO EXTEND DEADLINE FOR PRE-TRIAL CONFERENCE FILINGS;
                   7     AND [PROPOSED] ORDER with the Clerk of the Court for the United States District Court for
                   8     the Northern District of California, San Francisco Division, by using the CM/ECF system. The

                   9     Court’s CM/ECF system will send an e-mail notification of the foregoing filing to the following
                 10      parties and counsel of record who are registered with the Court’s CM/ECF system:
                 11          Richard M. Rogers                                    Attorney for Plaintiff Charles Roberts
                             Law Office Of Richard M. Rogers
                 12          100 Bush Street, #1980
                             San Francisco, CA 94104
                 13

                 14          T: 415.981.9788
                             F: 415.981.9798
                 15          E-mail: rogersrmr@yahoo.com
                 16            BY ELECTRONIC SERVICE VIA CM/ECF SYSTEM
                                In accordance with the electronic filing procedures of this Court, service has been effected
                 17
                                on the aforesaid party(s) above, whose counsel of record is a registered participant of
                 18             CM/ECF, via electronic service through the CM/ECF System.

                 19            FEDERAL
                                I declare that I am employed in the office of a member of the bar of this Court at whose
                 20             direction the service was made. I declare under penalty of perjury under the laws of the
                 21             United States of America that the foregoing is true and correct.

                 22           Executed on August 13, 2019 at Sacramento, California.

                 23

                 24                                                                 /s/ Sandra Gagnon
                 25                                                                SANDRA GAGNON

                 26
                 27

                 28
   Jacobson Markham
Sacramento, California
                                                                -1-
                                      CERTIFICATE OF SERVICE (Civil Action No. 3:18-cv-02209-JSC)
